Title: To Thomas Jefferson from Edward Jones, 25 July 1808
From: Jones, Edward
To: Jefferson, Thomas


                  
                     Treasury Departmt. July 25h. 1808
                  
                  The rule prescribed by the Secretary of the Treasury in his Circular letter of the 20h. May to the Collectors in regard to shipments of provisions has been strictly enforced; but the present applicants under an impression that their case is a peculiar one would take no refusal, and at their special instance the enclosed papers are transmitted for the decision of the President of the U. States 
                  by his most Obed. Servt.
                  
                     Edward Jones P Clk
                  
               